Benedict, D. J.
I entertain no doubt that the claim of $1,000, now made for damage to the libellant’s boat by the collision referred to in the libel, is in great part, if not wholly, fictitious. The split in the stem which the libellant asserts was caused by the collision, but which many witnesses declare to be a “season check,” may have been caused by the collision referred to; but, if such be the fact, it does not follow that any appreciable damage to the boat resulted therefrom. There is a great weight of evidence to the effect that the boat was not injured. I am entirely clear in the conviction that *207there is no foundation for any such claim as the libellant has sought to establish.
The proper course, under such circumstances, is to dismiss the libel and condemn the libellant in costs.